Citation Nr: 0206406	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1964, and was on inactive duty status until April 1966.  He 
died in February 1983.  The appellant is the veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on Appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefits sought.  
In April 2001, the Board remanded the case back to the RO for 
further development.  The requested development having been 
completed to the extent possible, the case has been returned 
to the Board for resolution.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims and obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claims.

2.  The veteran died in February 1983 as a result of a self-
inflicted gunshot wound to the head.  

3.  At the time of the veteran's death, service connection 
was in effect for a residual scar due to a head injury and 
for otitis media, both of which were evaluated at the 
noncompensable (zero percent) level.

4.  No evidence shows that the veteran suffered from a 
service-connected mental disorder.

5.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.

6. No claims for VA compensation were pending at the time of 
the veteran's death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.312 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

2.  Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Title 38, Chapter 35, United 
States Code, have not been met.  38 U.S.C.A.     § 
3501(a)(1)(D) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.807, 
21,3020, 21.3021(a)(2) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from April 1960 to January 
1964.  His service personnel records shows that he was in the 
Republic of Vietnam from May to November 1963, where he 
worked as a heavy construction equipment operator and driver.  
The record does not indicate that he or his unit to which he 
was assigned engaged in combat.  His service medical records 
disclose that he sustained a head wound requiring sutures in 
1963.  X-rays of the skull were unremarkable.  No psychiatric 
problems were identified at any time in service.

The veteran was admitted to the Oklahoma VA Medical Center 
(VAMC) in March 1967 for a three week history of decreased 
hearing.  The diagnoses included serous otitis media of the 
left ear and nasal pharyngitis.  

In July 1971, the veteran filed a VA compensation claim for 
residuals of a head injury resulting from an accident that 
occurred while operating heavy equipment in service.  At a VA 
compensation examination in September 1971, the veteran 
reported that he injured his head in service while operating 
heavy equipment but made no mention of combat.  Objectively, 
a well-healed, semi-circular scar measuring 2 1/2 cm was 
observed on the vortex of his head.  During a mental status 
examination, it was noted that the veteran related his 
responses in a passive and hypochondriacal manner.  No other 
deficits were noted.  The diagnoses included inadequate 
personality and a head injury by history with scalp 
laceration. 

In a November 1971 rating decision, the RO granted service 
connection for otitis media and for a residual scar on his 
head, both of which were evaluated as nocompensably 
disabling.  

In April 1972, the veteran was admitted to the Oklahoma City 
VAMC for complaints involving chest pain and shortness of 
breath.  During his admission, the veteran developed 
alcoholic withdrawal syndrome, which involved paranoia and 
hearing threatening voices.  He was referred to psychiatry.  
His psychiatric symptoms resolved entirely after being 
detoxified and treated with Librium, Dilantin and 
Phenobarbital.  The diagnosis included left lingular 
pneumonia and chronic alcoholism.  

In a letter dated April 1972, the appellant indicated that 
the veteran had recently been hospitalized and was unable to 
work.  She said he had sustained a head injury and that his 
head always hurt.  The RO issued a confirmed rating decision 
in May 1972 after reviewing the April 1972 admission report.

The veteran died in February 1983.  The death certificate 
lists the immediate cause of death as cerebral injuries due 
to a self-inflicted gunshot wound.  No other conditions were 
listed as the cause of his death.  At that time of his death, 
the veteran's combined disability evaluation for his service-
connected scar and otitis media was zero percent, with no 
other claims pending. 

In April 1983, the appellant filed a claim for service 
connection for the cause of the veteran's death.  In a rating 
decision issued in June 1983, the RO denied her claim.  
Nowhere in the record is there any indication that the 
appellant was notified of that decision and of her appellate 
rights.  No further correspondence was submitted by the 
appellant until 1998.  

Appellant submitted an application for DIC benefits in August 
1998, wherein she wrote that the veteran's death was due to 
"VIETNAM FLASHBACKS".  The only evidence she submitted in 
support of her claim was a copy of the veteran's death 
certificate.  An August 1998 rating decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO also denied her claim for accrued 
benefits and determined that she was not eligible for 
Dependents' Educational Assistance under Title 38, Chapter 
35, United States Code.  The appellant appealed each of those 
determinations.  In a VA Form 9, she wrote that the veteran 
shot himself because he suffered from PTSD, and that he never 
sought treatment because he was unaware of this problem. 

The appellant testified at a videoconference hearing before 
the undersigned member of the Board in February 2001.  The 
appellant's representative indicated at the beginning of the 
hearing that the appellant's testimony would be limited to 
the cause of death claim.  The appellant testified that the 
veteran was on active duty until 1966, which contradicts 
documentation in his DD Form 214.  She said that after 
service he suffered from severe headaches and had difficulty 
maintaining a job.  She said he was often out of touch with 
reality and would hear voices.  She recalled that he had 
received intermittent treatment at the VAMC in Oklahoma.  
Although she recalled that he was also treated by private 
physicians, she was unable to recall any of their names.  
According to the appellant, the veteran had told her that the 
scar on his head resulted from a gunshot wound while he was 
stationed in Vietnam.  She stated, however, that he was not 
undergoing any medical or psychiatric treatment at the time 
of his death. 

In April 2001, the Board remanded the case for additional 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  In particular, the RO was instructed to 
verify the veteran's service and duty status between January 
1964 and April 1966, and to obtain any additional VA medical 
records from the Oklahoma City VAMC.  Pursuant to that 
remand, the RO sent the appellant a letter in June 2001 
advising her of her rights under the VCAA.  To date, no 
response from the appellant has been received.  The Oklahoma 
City VAMC, in response to two requests for medical records, 
also indicated that the veteran was "not in the system" and 
that no records pertaining to him were available or could be 
located.  Thereafter, the RO issued a supplemental statement 
of the case in December 2001, in which it denied each of the 
issues on appeal.  

II  Analysis

A.  Veterans Claims Assistance Act

As noted in the Board's remand, the President signed 
legislation that enhances VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001). 

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, the Board finds that VA has complied with the 
VCAA.  First, VA notified the appellant of the information 
needed to substantiate her claims.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2001).  In the August 1998 rating decision, 
the September 1998 statement of the case, and the December 
2001 supplemental statement of the case, VA informed the 
appellant why her claims had been denied, of the evidence 
needed to support her claims, of the regulations pertinent to 
her claims, and provided her an opportunity to present 
additional evidence and argument in support of her claims.  
The appellant was also notified of her rights under the VCAA 
in the Board's April 2001 remand, as well is in a letter 
dated June 2001.  

Second, VA fulfilled its duty to assist the appellant in 
obtaining and fully developing all of the evidence relevant 
to her claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
For instance, VA provided the appellant an opportunity to 
elaborate on the facts of her case by presenting testimony at 
a hearing in February 2001.  Also, following the Board's 
remand, the RO attempted to obtain additional evidence from 
the Oklahoma City VAMC.  Unfortunately, that facility 
responded that no such records were in its possession.  The 
Board has no knowledge of any other documentation that should 
be obtained in support of the appellant's claim.  Although 
the appellant testified that the veteran received treatment 
from private physicians after his discharge from service, she 
was unable to recall any of their names.  See VCAA at 2097-98 
(stating that the efforts to obtain outstanding relevant 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile.)  Finally, the Board notes that the RO, in its 
supplemental statement of the case issued in December 2001, 
has applied the new provisions under the VCAA in adjudicating 
theses claims.  Under these circumstance, no further 
development is required under the VCAA. 

B  Service Connection for the Cause of the Veteran's Death

One issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.   The Board 
notes that this claim was previously denied by the RO in June 
1983.  However, since the record does not reflect that the 
appellant was notified of that decision and of her appellate 
rights, it does not constitute a final decision.  See 38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2001).  Therefore, the Board will 
review the claim de novo.  

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended twice while the appeal was pending.  The first 
amendments became effective March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).  The Board finds that the 1996 and 1997 criteria 
for evaluating PTSD claims are substantially the same, as 
both versions of the regulations require medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996), (2001).  The 1999 
amendments primarily codified the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997) and brought 38 C.F.R. § 
3.304(f) in line with the governing statute, 38 U.S.C.A. 
§ 1154(b) (West 1991), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The 2002 amendment primarily codifies VA's 
existing manual procedures that pertain to PTSD claims 
resulting from personal assault.

To establish entitlement to service connection for PTSD under 
the former regulation, the claimant must submit "...medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  

Under the revised regulation, the claimant must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

However, DIC benefits may not be awarded if death resulted 
from the veteran's own willful misconduct.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.301(a), (b). "Willful 
misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
See 38 C.F.R. § 3.1(n)(1), (3).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  See 38 C.F.R. § 
3.302.  A person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct).  Id.  It is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service connected.  Id.  
Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  Id.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness. Id.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
Id.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self-destruction.  Id.; 
Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 C.F.R. § 
3.302 (2001). 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The central issue in this case is 
whether the veteran suffered from a mental disorder that 
began in service that eventually caused him to commit 
suicide.  Here, no such evidence has been submitted.  

The Board notes that section 3.302 does provide that the act 
of suicide "is considered to be evidence of mental 
unsoundness."  38 C.F.R. § 3.302(b)(2).  However, 
section 3.302 does not provide that direct service connection 
must be granted for a mental disorder in all cases of 
suicide.  Rather, section 3.302 defines willful misconduct in 
suicide as the intent to commit the act and thus serves as a 
guide as to what constitutes willful misconduct under 
sections 1110, 1131, 1310 of the statute.  38 U.S.C.A. 
§§ 1110, 1131, 1310; see Elkins v. Brown, 8 Vet. App. 391, 
397 (1995).  A finding that a disability is the result of a 
veteran's willful misconduct creates a legal bar to an 
allowance of service connection.

The fact that there is no legal bar to an allowance of 
service connection for a disability does not mean that such 
an allowance must be made in every case in which it is 
claimed.  As with any other claim for service connection, the 
requirements for establishing service connection must be met 
before service connection may be allowed.  38 U.S.C.A. § 
1110; Elkins, 8 Vet. App. at 397.  Therefore, even assuming, 
without deciding, that the veteran's suicide was not the 
result of willful misconduct, the Board will proceed to 
examine whether service connection for a mental disorder is 
warranted.

The record does not show that the veteran suffered from a 
mental disorder in service.  The appellant claims that the 
veteran suffered from PTSD as a result of stressors he 
experienced in service.  However, no such diagnosis was ever 
rendered.  In fact, the only evidence involving psychiatric 
treatment pertains to treatment for alcoholism in 1972, ten 
years prior to the veteran's death.   When the veteran was 
treated for complaints of chest pains and shortness of breath 
in April 1972, he developed withdrawal syndrome and was 
referred to psychiatry.  However, symptoms resolved after 
being detoxed and placed on medication.  The only diagnosis 
was alcoholism.  No further psychiatric problems were 
documented until the veteran's death in February 1983.  

Since there is no evidence that the veteran had a mental 
disorder at the time of his death which began in service, 
there is a clear lack of sufficient evidence to support the 
claim for service connection for a mental disorder.  Although 
the appellant believes that the veteran took his own life 
because he suffered from PTSD as a result from stressors he 
experienced in service, as a layperson without medical 
expertise or training, her statements are insufficient to 
prove her claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination). 

Thus, the Board can only conclude that the preponderance of 
the evidence is against a finding that the veteran suffered 
from a psychiatric disability, to include PTSD, at the time 
of his death.  Accordingly, the benefit of the doubt doctrine 
need not be considered.  38 U.S.C.A. § 5107(b) as amended by 
VCAA.  Under these circumstances, a service-connected mental 
disorder cannot be considered a contributory cause of the 
veteran's death, and therefore the claim for service 
connection for the cause of the veteran's death must be 
denied.

C.  Dependents' Educational Assistance 

In order to establish entitlement to educational benefits, 
regulations provide that the applicant must meet certain 
criteria.  The applicant must be the dependent of a veteran 
who was discharged from service under conditions other than 
dishonorable, and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his or her death.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  In the instant case, 
the veteran did not die from a service-connected disability, 
nor was he permanently and totally disabled at the time of 
his death from a service-connected disability.  Consequently, 
entitlement to educational assistance is denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law and not the evidence is dispositive of the issue, the 
claim must be denied because of a lack of entitlement under 
the law).

D.  Accrued Benefits

As noted above, the appellant believes that the veteran 
should have been service connected for PTSD during his 
lifetime.  Under 38 U.S.C.A. § 5121(a), accrued benefits are 
defined as "periodic monetary benefits to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. 3.1000(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death, including a claim for service 
connection for PTSD.  Accordingly, there is no legal basis to 
the appellant's claim for payment of accrued benefits.  As 
the law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.  

Entitlement to accrued benefits is denied.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

